Case 1:17-cr-00027-JPJ-PMS Document 151 Filed 04/24/19 Page 1 of 2 Pageid#: 349




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

 UNITED STATES OF AMERICA                     )
                                              )
       v.                                     )     MEMORANDUM ORDER
                                              )     Case Number: 1:17cr00027
 JOEL A. SMITHERS,                            )
     Defendant                                )


       This matter is before the court on the defendant’s Motion To Approve
 Transportation Fees And Lodging Fees For Defendant, (Docket Item No. 149)
 (“Motion”). Based on the arguments and representations of counsel, the Motion is
 GRANTED, and it is ORDERED as follows:


       1.    Pursuant to 18 USC § 4285, the U.S. Marshals Service for the Western
 District of Virginia shall furnish the defendant with the cost of transportation from
 his residence in Greensboro, North Carolina, to this district for the purpose of trial
 beginning April 29, 2019, along with an amount of money for subsistence expenses
 to his destination, not to exceed the amount authorized as a per diem allowance for
 travel under 5 U.S.C. § 5702(a); and
       2.    Pursuant to the reasoning set forth in United States v. Mendoza, 734
 F.Supp.2d 281 (E.D.N.Y. 2010), the court instructs defense counsel that he may
 incur expenses for the defendant’s lodging and meals during trial preparation and
 trial beginning April 25, 2019, and continuing through the conclusion of trial and
 seek reimbursement of those expenses under the Criminal Justice Act, 18 U.S.C. §
 3006A(e)(1). Defense counsel may seek reimbursement for the actual expenses he
 incurs for lodging and meals for the defendant up to the General Services
                                          1
Case 1:17-cr-00027-JPJ-PMS Document 151 Filed 04/24/19 Page 2 of 2 Pageid#: 350



 Administration’s approved per diem rate for the applicable location, with detailed
 receipts to be provided.


       The Clerk’s Office shall provide a copy of this Order to the Marshals Service
 and all counsel of record.


       ENTERED: April 24, 2019.



                                /s/   Pamela Meade Sargent
                                UNITED STATES MAGISTRATE JUDGE




                                         2
